May 13, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 28, lines 2-3, the limitation “including the left-right direction, or the left-right direction” is unclear and confusing language.  The limitation appears to be redudndant.
The aforementioned problem renders the claim vague and indefinite.  Clarification and/or correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22-28, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Matlin et al (U.S. Patent No. 10,667,612 B2) in view of Desanta (U.S. Patent No 10,058,180 B2).

    PNG
    media_image1.png
    178
    279
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    160
    252
    media_image2.png
    Greyscale

Matlin et al et al teach the structure substantially as claimed including a chair comprising: a leg 42 erected on a floor surface: 
a seat 12 arranged above the leg; 
a backrest 20 being arranged behind the leg and including a pressure receiving surface: and 	
a support mechanism arranged below the seat to be interposed between the leg and the seat and configured to movably support the seat in a front-rear or left-right direction along a predetermined trajectory and to downwardly incline a tip side of the seat in a movement direction in accordance with a movement of the seat from a predetemined reference position (see Figures 5A-5B and 6A-6B above), wherein the support mechanism including a return-force generation unit configured to generate, in accordance with an amount of movement, a return force in a direction in which the seat moved from the reference position in the front-rear or left-right direction is returned to the reference position (see column 15, lines 22-25 where it reads “The chair 10 may include a controlling and adjustment mechanism that may be configured to regulate the return of the seat base member 12 to its normal, centered position (as shown in FIGS. 3C and 3D).”, but does specify if the backrest is movably supported in the left-right direction together with a movement of the seat in the left-right direction.

    PNG
    media_image3.png
    217
    136
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    218
    130
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    214
    133
    media_image5.png
    Greyscale

However, Desanta teaches the concept of a chair configured to movably support the backrest in the left-right direction together with a movement of a seat in the left-right direction, wherein at least one of the seat or the backrest includes a main body unit, and an amplification element attached to the main body unit and configured to further amplify a movement operation of the main body unit in the left-right direction among movement operations of the main body unit. 
As for claim 22, Desanta teaches that the amplification element is configured to perforn an amplification operation including a directional component other than a movement operation of the main body unit in the left-right direction (see Figures 2 and 5 where the backrest is reclined along a horizontal axis). 
As for claim 23, Desanta teaches that the movement operation of the main body unit in the left-right direction is a swinging operation in the left-right direction in a front view. and the amplification element is configured to perform an amplification operation including a turning operation in the left-right direction in a plan view.
As for claims 24-25, Desanta teaches that the amplification element is configured to perform either an amplification operation in a positive direction for increasing the movement operation in the left-right direction or an amplification operation in a negative direction for reducing the movement operation; wherein the amplification element is configured to perform both an amplification operation ill a positive direction for increasing the movement operation in the left-right direction and an amplification operation in a negative direction for reducing the movement operation.
As for claims 26-27, Desanta teaches that the amplification element is a mechanically movable unit attached via a bearing unit; wherein the amplification element is a rotation unit attached to the main body unit to be rotatable around a shaft center B extending in a direction orthogonal to the left-right direction.
As for claim 28, so far as understood, Desanta teaches that the amplification element is a universal operation unit attached to the main body unit to be pivotable in the front-rear direction including the left-riglht direction, or the left-right direction.
As for claim 37, Desanta teaches that the amplification element includes an auxiliary return-force generation unit configured to return, if a pressure applied to the pressure receiving surface is removed, from an amplification destination to a neutral position being a position at a time when no pressure is received.
It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught Matlin et al, to include a seat that is configured to movably support the backrest in the left-right direction together with a movement of a seat in the left-right direction, wherein at least one of the seat or the backrest includes a main body unit, and an amplification element attached to the main body unit and configured to further amplify a movement operation of the main body unit in the left-right direction among movement operations of the main body unit, as taught by Desanta, since it would  permit a synchronous movement of backrest and seat plate and accommodate corresponding loads so that the chair can adapt itself to a laterally changed posture of the user and adapt itself to different loads on both sides of the chair and in this manner further increase the sitting comfort.

Claims 20-21 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Matlin et al (U.S. Patent No. 10,667,612 B2) in view of Sander et al (U.S. Patent No 9,826,836 B2) or Ueda et al (U.S. Patent No 7,434,879 B2).
Matlin et al et al teach the structure substantially as claimed including a chair comprising: a leg 42 erected on a floor surface: 
a seat 12 arranged above the leg; 
a backrest 20 being arranged behind the leg and including a pressure receiving surface: and 	
a support mechanism arranged below the seat to be interposed between the leg and the seat and configured to movably support the seat in a front-rear or left-right direction along a predetermined trajectory and to downwardly incline a tip side of the seat in a movement direction in accordance with a movement of the seat from a predetemined reference position (see Figures 5A-5B and 6A-6B above), wherein the support mechanism including a return-force generation unit configured to generate, in accordance with an amount of movement, a return force in a direction in which the seat moved from the reference position in the front-rear or left-right direction is returned to the reference position (see column 15, lines 22-25 where it reads “The chair 10 may include a controlling and adjustment mechanism that may be configured to regulate the return of the seat base member 12 to its normal, centered position (as shown in FIGS. 3C and 3D).”, but does specify if the backrest is movably supported in the left-right direction together with a movement of the seat in the left-right direction.

    PNG
    media_image6.png
    173
    263
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    161
    272
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    211
    164
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    228
    159
    media_image9.png
    Greyscale


However, Sander et al and Ueda et al teach the concept of a chair configured to movably support the backrest in the left-right direction together with a movement of a seat in the left-right direction, wherein at least one of the seat or the backrest includes a main body unit, and an amplification element attached to the main body unit and configured to further amplify a movement operation of the main body unit in the left-right direction among movement operations of the main body unit. As for claim 21, Sander et al and Ueda et al teach the that the amplification element is configured to perform an amplification operation independent from a movement operation of the main body unit in the left-right direction (see Figures 2A-2B of Sander et al and Figures 8-9 of Ueda et al). It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught Matlin et al, to include a seat that is configured to movably support the backrest in the left-right direction together with a movement of a seat in the left-right direction, wherein at least one of the seat or the backrest includes a main body unit, and an amplification element attached to the main body unit and configured to further amplify a movement operation of the main body unit in the left-right direction among movement operations of the main body unit., as taught by Sander et al or Ueda et al, since it would accommodate corresponding loads so that the chair can adapt itself to a laterally changed posture of the user and adapt itself to different loads on both sides of the chair and in this manner further increase the sitting comfort.
As for claim 37, Sander et al and Ueda et al teach that the amplification element includes an auxiliary return-force generation unit configured to return, if a pressure applied to the pressure receiving surface is removed, from an amplification destination to a neutral position being a position at a time when no pressure is received.
Claims 29-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edstrom (U.S. Patent No. 4,5751,51) teaches a support mechanism arranged below the seat to be interposed between the leg and the seat and configured to movably support the seat in a front-rear or left-right direction along a predetermined trajectory and to downwardly incline a tip side of the seat in a movement direction in accordance with a movement of the seat from a predetemined reference position wherein the support mechanism including a return-force generation unit configured to generate, in accordance with an amount of movement, a return force in a direction in which the seat moved from the reference position in the front-rear or left-right direction is returned to the reference position. O’Boyle (U.S. Patent No. 10,945,529 B2) et al teach movably supporting a backrest in the left-right direction together with a movement of a seat in the left-right direction

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636